Citation Nr: 0218501	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  02-14 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to Department of Veterans Affairs (VA) 
pension benefits.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The appellant served on active duty from February 12, 1973 
to November 21, 1973.



FINDINGS OF FACT

1.  The appellant entered active military service in 
February 1973 and received a discharge under conditions 
other than honorable in November 1973.

2.  During his period of active service, the appellant was 
absent without leave (AWOL) for 239 days.

3.  There were no compelling circumstances to warrant the 
appellant's prolonged AWOL.

4.  The appellant was not insane at the time that he went 
AWOL.


CONCLUSION OF LAW

The character of the appellant's discharge from service is 
a bar to receipt of VA pension benefits.  38 U.S.C.A. §§ 
101(2), 5303 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.1, 
3.12 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his/her claim for a 
benefit under a law administered by VA.  See 38 U.S.C.A. § 
5103A (West Supp. 2002).  The Act is applicable to all 
claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C. 5107.  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which was effective August 29, 2001.  The amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), apply to any 
claim to reopen a finally decided claim received on or 
after August 29, 2001.  VA has stated that "the provisions 
of this rule merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed. Reg. 45,629.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

A January 2001 letter from the RO, the November 2001 RO 
administrative decision, and the September 2002 statement 
of the case, informed the appellant of the information and 
evidence needed to support his claim, the applicable law, 
and the development responsibilities and activities of the 
VA and the appellant.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Hence, the VA's notification 
requirements have been met, and the VA has no outstanding 
duty to inform.

The Board notes that all evidence needed to adjudicate the 
matter herein addressed has been obtained.  Furthermore, 
the appellant has not identified any outstanding available 
evidence necessary to substantiate his claim.  Therefore, 
no further assistance to the appellant with the 
development of evidence is required.  In the circumstances 
of this case, a remand to have the RO apply the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The 
VA has satisfied its obligation to notify and assist the 
appellant in this case.  Further development and further 
expending of VA resources is not warranted.  Taking these 
factors into consideration, there is no prejudice to the 
appellant in proceeding to consider the matters before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant claims that he is entitled to VA pension 
benefits and asserts that his discharge certificate 
indicates that he is entitled to the benefits of an 
honorable discharge.

The record reveals that the appellant was ordered to 
active duty involuntarily from the Army National Guard in 
January 1973, for a period of 18 months.  The veteran was 
inducted into active duty in the Army on February 12, 
1973.  After approximately 14 days the veteran went AWOL.  
The record reveals that the veteran was AWOL for 239 days.  
The veteran was apprehended and returned to active status 
on October 23, 1973.  The veteran requested that he be 
discharged in lieu of court-martial for AWOL.  During the 
discharge process, the appellant submitted a statement in 
which he stated that he had tried to make it in the Army, 
but his wife was sick and without money for food.  He 
claimed that the Army did not pay enough, and that his 
family needed him.  He stated that he did not like to be 
away from his family and that was why he went AWOL.

On November 7, 1973, the appellant signed a statement 
requesting discharge for the good of the service under the 
provisions of Chapter 10, AR 635-200.  The veteran 
indicated that he understood that if his request for 
discharge was accepted, he might be discharged under other 
than honorable conditions and furnished an undesirable 
discharge certificate.  He also indicated that he 
understood that as a result of such a discharge he might 
be ineligible for all benefits administered by VA.  The 
appellant's request was approved and the he was discharged 
from active duty on November 21, 1973.

In May 1979, the appellant applied to the Army Discharge 
Review Board (Review Board) for an upgrade of his 
discharge.  The Review Board noted that the veteran had 
been given an undesirable discharge certificate when 
discharged in November 1973.  It was also noted that at 
the time of discharge item 42 of the examination report 
(psychiatric) was checked as being normal.  The Review 
Board noted that the possible issues for consideration 
were whether the appellant's alleged personal, family and 
financial problems affected his capability to serve 
satisfactorily.  In an August 1980 decision, the Review 
Board denied the appellant's request for an upgraded 
discharge.  The Review Board concluded that the appellant 
had been equitably discharged.  The Review Board noted 
that the veteran went AWOL just two weeks after reporting 
for active duty and that he was AWOL for 239 days.  The 
Review Board further concluded that the appellant's 
conduct was a dominant factor in the appellant's service 
and that the Review Bord did not accept family, financial 
and personal problems in mitigation of the appellant's 
actions.  The Review Board noted that no supporting 
documentation had been provided in this regard.

The appellant now claims that he requested a general 
discharge when he was in service.  He claims that he did 
not understand the Chapter 10 discharge that he signed in 
service.  He further claims that he should be entitled to 
VA benefits since his discharge certificate indicates 
"benefits of honorable discharge."  The appellant reported 
that the events that led to his discharge were his wife 
being in the hospital and the doctor indicating that she 
might not live.  He also asserted that there were lots of 
bills and there was no money for his wife and kids.

A discharge or release is considered to have been issued 
under dishonorable conditions in certain circumstances, 
specified in 38 C.F.R. § 3.12(b) to include sentence by a 
general court-martial; resignation of an officer for the 
good of the service; or as a deserter.  Such discharge is 
a bar to the payment of benefits unless it is found that 
the person was insane at the time of committing the 
offense causing such discharge or release or unless 
otherwise specifically provided.  See 38 U.S.C.A. § 
5303(b); 38 C.F.R. § 3.12(b).  Acceptance of an 
undesirable discharge to escape trial by general court-
martial is considered to be a discharge issued under 
dishonorable conditions. 38 C.F.R. § 3.12(d)(1).  

According to the law, benefits are not payable where the 
former service member was discharged or released under 
conditions including the following: By reason of a 
discharge under other than honorable conditions issued as 
a result of an absence without official leave (AWOL) for a 
continuous period of at least 180 days.  38 C.F.R. § 
3.12(c)(6).  This bar to benefit entitlement does not 
apply if there are compelling circumstances to warrant the 
prolonged unauthorized absence.  This bar applies to any 
person awarded an honorable or general discharge prior to 
October 8, 1977, under one of the programs listed in 
paragraph (h) of this section, and to any person who prior 
to October 8, 1977, had not otherwise established basic 
eligibility to receive VA benefits.  The term "established 
basic eligibility to receive VA benefits" means either a 
VA determination that an other than honorable discharge 
was issued under conditions other than dishonorable, or an 
upgraded honorable or general discharge issued prior to 
October 8, 1977, under criteria other than those 
prescribed by one of the programs listed in paragraph (h) 
of this section.  Id.

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence: (1) Length and character 
of service exclusive of the period of prolonged AWOL.  
Service exclusive of the period(s) of AWOL should be of 
such quality and length that it can be characterized as 
honest, faithful, and meritorious; (2) reasons for going 
AWOL, such as family emergencies (or similar types of 
situations), hardship or suffering incurred as a result of 
combat; (3) a valid legal defense.  38 C.F.R. § 
3.12(c)(6)(i), (ii), (iii).

While the appellant asserts that he thought that he was 
getting a general discharge, and not a dishonorable 
discharge, the record clearly reflects that at that time 
the veteran signed two statements in which he acknowledged 
that he would be given an undesirable discharge, and the 
possible consequences thereof.  

The appellant has provided no evidence of compelling 
circumstances to warrant his prolonged unauthorized 
absence such that the character of his discharge should 
not serve as a bar to VA benefits.  While the veteran has 
stated that his family needed him at that time, he has 
submitted no proof of such need, or indicated why he 
needed to be AWOL in order to help his family.  38 C.F.R. 
§ 3.12(c)(6).

The veteran's Form DD-214 indicates in box 25 that the 
veteran completed two education and training courses.  One 
of the listed courses is "Bfts of Honorable Discharge."  
This indicates that the veteran completed a course about 
the benefits of an honorable discharge.  This does not 
indicate that the veteran would receive the benefits of an 
honorable discharge if his discharge was under conditions 
other than honorable.

In summary, the appellant was issued a discharge under 
other than honorable conditions, pursuant to his request 
for a discharge for the good of the service rather than 
face a courts martial.  38 C.F.R. § 3.12(d).  In addition, 
he was AWOL for a period in excess of 180 days without 
valid cause.  Of his approximately 9 and 1/3 months of 
enlistment, he served only 1 months and 13 days.  In light 
of the relatively short period of time during service that 
the appellant was not AWOL, the Board cannot find that his 
service was otherwise characterized by behavior that is 
consistent with the honest, faithful, and meritorious 
service for which VA benefits were intended.  As it is not 
shown that he was insane (and the appellant has not 
alleged such), his other than honorable discharge was 
under dishonorable conditions and is a bar to the payment 
of VA pension benefits.  38 C.F.R. § 3.12.  



ORDER

The character of the appellant's discharge from service is 
a bar to Department of Veterans Affairs pension benefits


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


